Citation Nr: 1628680	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  14-27 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected irritable bowel syndrome (IBS).

2.  Entitlement to an initial rating in excess of 10 percent for service-connected gastroesophageal reflux disorder (GERD).


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel








INTRODUCTION

The Veteran served honorably in the U.S. Navy from July 2005 until July 2012.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of entitlement to an initial rating in excess of 10 percent for service-connected GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's irritable bowel syndrome has been productive of daily, frequent episodes of loose stools; alternating episodes of constipation; and essentially constant abdominal cramping and nausea.


CONCLUSION OF LAW

The criteria for a 30 percent initial rating, but no higher, for irritable bowel syndrome are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.114, DC 7319 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Generally, upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, the Veteran is challenging the evaluation assigned in connection with the grant of service connection for IBS.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist has also been satisfied in this case.  The Veteran's service treatment records (STRs) are of record.  VA Medical Center and private treatment notes have been obtained.  He has been provided an appropriate VA examination.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is unaware of any outstanding, relevant evidence.  Thus, VA's duties to notify and assist the Veteran in this case have been fulfilled.

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  
In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

For an appeal of an initial disability rating, the Veteran's entire medical history is to be considered. Fenderson v. West, 12 Vet. App. 119 (1999). When a claimant disagrees with an initially assigned disability evaluation, the Board is required to consider whether the Veteran is entitled to separate ratings for distinct periods based on the facts found during the appeal period, a practice known as "staged ratings." Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, the Veteran's IBS is rated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7319 (2015). This code provides for a noncompensable rating for mild symptoms, including disturbances of bowel function with occasional episodes of abdominal distress. A 10 percent rating is warranted for moderate symptoms, including frequent episodes of bowel disturbance with abdominal distress. A maximum 30 percent rating is warranted for severe symptoms, including diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

The Veteran's STRs show that in January 2009 the Veteran complained of diarrhea, loose stools alternating with constipation, abdominal pain, decreased appetite, abdominal pain, nausea, chronic vomiting once a month, feelings of weakness.  At that time he underwent an abdominal CT scan that showed findings consistent with inflammatory bowel disease.  In June 2009, following a colonoscopy, the Veteran was assessed as having diarrhea consistent with an inflammatory bowel disease.  In June 2011, it was noted that the Veteran underwent a Nissen fundoplication the prior month.  The Veteran was discharged in July 2012.  

At a September 2012 VA treatment session, the Veteran reported symptoms of loose stools, nausea, constipation, loss of appetite, abdominal pains, and reflux.

The Veteran was afforded a VA intestinal condition examination in August 2013.  At that time, he reported current symptoms of loose stools with associated abdominal cramping and nausea.  He reported that he had some episodes of fecal urgency and fecal incontinence.  He reported 5 to 6 loose stools per day, which did not have blood or mucus.  He also reported constipation lasting 7 to 8 days that alternated with the loose stools.  The examiner checked a box indicating that the Veteran did not have episodes of bowel disturbance with abdominal distress.  The examiner also indicated that the Veteran's IBS was not accompanied by weight loss, malnutrition, tumors, or neoplasms.  

In a February 2014 VA primary care note, it was reported that the Veteran's IBS symptoms were progressively getting worse since the summer of 2013.  The Veteran reported current symptoms of stomach cramps, episodes of constipation, loose stools 6 to 8 times per day.  The Veteran was assessed as having chronic diarrhea in the presence of IBS.  In a May 2014 gastroenterology note, the Veteran reported current symptoms of 6 to 8 loose bowel movements per day with accompanying abdominal cramping.  

In his June 2014 substantive appeal, the Veteran reported that he averaged 5 to 8 bowel movements per day; accompanied by abdominal distress, cramping, and nausea.  He reported that he experienced alternating episodes of frequent loose stools, then constipation.  The Veteran reported that he had to carry extra clothes with him due to occasional fecal urgency and incontinence, and that this caused him fear and anxiety when he was in public.  He further reported that he had to take breaks frequently at school and work to use the restroom.

The foregoing evidence demonstrates that, for the entire period on appeal, the Veteran's IBS has warranted the maximum 30 percent rating under DC 7319.  For the entire period on appeal, the Veteran's IBS has been productive of chronic diarrhea alternating with constipation, accompanied by abdominal cramping.  The Veteran has consistently testified that has frequent loose stools ranging from 5 to 8 per day, and as well as recurrent episodes of constipation.  The Veteran is competent to report these symptoms, and his statements are credible.  VA treatment records indicate findings of similar symptomatology, and the Veteran has been assessed as having chronic diarrhea.  These symptoms are expressly contemplated by the 30 percent rating criteria under DC 7319.  Although the 2013 VA examiner indicated that the Veteran did not have disturbances of bowel function with episodes of abdominal distress, this is inconsistent will the other evidence of record, including both VA treatment records and the Veteran's testimony during the examination itself.  Accordingly, the Board affords that particular finding minimal probative weight.  Thus, the preponderance of the evidence demonstrates that for the entire period on appeal the Veteran's IBS has approximated the maximum 30 percent rating criteria.  38 C.F.R. § 4.110, DC 7319.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, the Board finds that the record does not show that the Veteran's IBS is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. 38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  There must be a comparison between the level of severity and symptomatology of the veteran's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's reported symptoms of chronic diarrhea, constipation, and various forms of abdominal distress are expressly contemplated under the rating criteria for DC 7319.  While the Veteran has indicated that he is fearful and anxious in public due to his IBS, he is already service connected for posttraumatic stress disorder, the rating criteria for which contemplates symptoms of fear and anxiety.  See 38 C.F.R. § 4.130, DC 9411(2015).  Also, although the Veteran has indicated that his IBS requires him to take frequent breaks from school and work to use the restroom, there is nothing to indicate that there was been an adverse employment action due to this service-connected disability, or marked interference with employment.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).

In sum, the evidence demonstrates that for, the entire period on appeal, the Veteran's IBS has warranted a maximum 30 percent rating under DC 7319, but no higher.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.114, DC 7319.


ORDER

Entitlement to an initial rating of 30 percent, but no higher, for irritable bowel syndrome is granted, subject to the laws and regulations governing the payment of monetary benefits.  

REMAND

With regard to the Veteran's claim for an initial rating in excess of 10 percent for service-connected GERD, remand is necessary to secure a VA examination to assess the current severity of the Veteran's GERD.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran was last afforded a VA esophageal examination in August 2013.  In his June 2014 substantive appeal, he reported that his GERD had worsened, and that he had increased nausea, heartburn, bloating, gum deterioration, and symptoms that interfered with his sleep.  While the Board is cognizant that a rating for GERD (DC 7346) cannot be combined with a rating for IBS (DC 7319), the rating schedule for GERD provides for a maximum rating of 60 percent, whereas the maximum rating for IBS is 30 percent.  See 38 C.F.R. § 4.114 Schedule of Ratings - Digestive System.  Accordingly, the issue is not moot as the Veteran may be entitled to a higher rating under DC 7346.  Thus, a remand for a new VA examination is necessary.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  If, after making reasonable efforts to obtain named records they are not able to be secured, provide the Veteran with the required notice and opportunity to respond.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity of his service-connected GERD.  The entire claims file should be made available to and be reviewed by the examiner.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim for an initial rating in excess of 10 percent for GERD.  If the claim for increase is denied, provide a supplemental statement of the case to the Veteran.  After the Veteran has had an adequate opportunity to respond, the return the appeal to the Board for further appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made. 38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B , 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


